Citation Nr: 1816208	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  13-21 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for an equilibrium disorder.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a lumbar spine disability.

5.  Entitlement to service connection for an acquired psychiatric disability.

6.  Entitlement to service connection for radiculopathy of the left and right lower extremities.

7.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979.

These matters came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a January 2012 rating decision, the RO denied entitlement to service connection for headaches and an equilibrium disorder.  In a May 2013 rating decision, the RO denied entitlement to service connection for anxiety/stress/mood disorder (which has been recharacterized as an acquired psychiatric disability), cervical strain, degenerative disc disease, lumbar spine, radiculopathy, left lower extremity and right lower extremity, and residuals of right hand injury.  In a September 2014 rating decision, the RO denied entitlement to an increased rating for bilateral hearing loss.  

The Veteran testified at a Board hearing in January 2017; the transcript is of record.  In July 2017, the Board remanded the above issues for additional development.

In an August 2017 rating decision, service connection was granted for Dupuytren's contracture status-post right palmar fascietomy, right hand (10%) and surgical scar, right hand (0%), both effective April 24, 2012.  The grant of service connection for these conditions constituted a full award of the benefit sought on appeal as to the issue of entitlement to service connection for a right hand disability.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, these issues are not currently in appellate status.  Id.

The Board acknowledges that the Veteran has perfected an appeal as to the issues of service connection for left and right Achilles tendinitis (bilateral ankles) stemming from a May 2017 AOJ determination.  Pertaining to the bilateral ankles issues only, the Veteran specifically requested to be scheduled for a travel board hearing.  See June 2017 VA Form 9.  Such request is pending.  As such, these issues will not be discussed at this time, and will be the subject of a later Board decision, as appropriate.  

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that a chronic headache disability manifested during the Veteran's period of active service, and is against a finding that headaches are otherwise due to active service.

2.  The weight of the evidence is against a finding that an equilibrium disorder manifested during the Veteran's period of active service, and is against a finding that an equilibrium disorder is otherwise due to active service or proximately due to or aggravated by a service-connected disability.

3.  The weight of the evidence is against a finding that a cervical spine disability manifested during the Veteran's period of active service or within a year of separation from service, and is against a finding that a cervical spine disability is otherwise due to active service.

4.  The weight of the evidence is against a finding that a lumbar spine disability manifested during the Veteran's period of active service or within a year of separation from service, and is against a finding that a lumbar spine disability is otherwise due to active service.

5.  The competent medical evidence states that the Veteran's radiculopathy of the bilateral lower extremities is associated with his lumbar spine disability which is not a service-connected disability. 

6.  The Veteran has had no worse than level I hearing loss in both the right and left ears.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for headaches have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for entitlement to service connection for an equilibrium disorder have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310.

3.  The criteria for entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C. §§ 1131, 1133, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for entitlement to service connection for a lumbar spine disability have not been met.  38 U.S.C. §§ 1131, 1133, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5.  The criteria for entitlement to service connection for radiculopathy of the left and right lower extremities have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017). 

6.  The criteria for entitlement to a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.10, 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  No further notice is required regarding the service connection and increased rating issues, and no prejudice has been alleged.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board notes that the claims file contains the Veteran's VA treatment records.  Moreover, his statements and testimony in support of the claim are of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  Additionally, the Veteran underwent VA examinations, which are addressed in detail below.  As such, the Board will proceed to the merits of this appeal.

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
708 F.3d 1331, 1336-37 (Fed. Cir. 2013).

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1998).

For veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

According to regulation, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  
See 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's DD Form 214 reflects that during active service he was an indirect fire infantryman and he received the Parachute Badge.  06/26/2015 DD 214 Certified Original.

Headaches

The Veteran asserts that he had headaches during service due to artillery exposure.  07/23/2010 VA 21-4138 Statement in Support of Claim.  He indicated constant headaches along with ringing/equilibrium problems.  As noted above, due to the Veteran's military occupational specialty, the Board finds that he would have been exposed to artillery consistent with the places, types, and circumstances of his service. 

Service treatment records do not reflect any complaints or treatment related to headaches.  08/10/2011 STR-Medical.  Moreover, on June 1982 and July 1999 Reports of Medical History, the Veteran checked the 'No' box for 'frequent or severe headache.'  Id. at 18, 25.

In September 2011, the Veteran underwent a VA examination.  The Veteran reported pounding headaches on and off for 27 years.  He reported mild headaches during service.  The examiner diagnosed chronic headaches by the Veteran's history - satisfying competent evidence of a current disability.  The examiner stated that there was no documented treatment in the claims folder and could not resolve the issue without resort to speculation.  09/28/2011 VA Examination at 19.  Due to the Veteran's lay assertions of headaches in service and the current diagnosis of record, an addendum opinion was sought.  

After review of the medical records, C&P medical exams and opinions, and lay statements, an August 2017 VA examiner opined that his headaches were less likely related to military service.  The examiner noted that there was no documentation of headaches in service treatment records.  The examiner noted that except for the Veteran's lay statements of chronic headaches for the last 32 years (since approximately 1985) that gets better with Motrin, there is no mention of headaches in the service treatment records or in review of physical exams after the active service.  Neurology notes after service did not mention headaches.  There were no documented treatments or investigations for headache in medical records.  

The Board has given consideration to the Veteran's assertions, in-service and post-service treatment records, and the competent medical opinion of record.  After a consideration of the totality of the evidence, the Board finds that the probative, competent evidence weighs against a finding that his claimed headache disability is due to active service.  The Board notes that the VA clinician, a staff physician, provide a rationale, to include looking at post-service neurological notes - likely to contain evidence regarding headaches - that were negative.  Additionally, the record does not reflect that the Veteran has the requisite medical expertise to find that his current headache disability, neurological in nature, is due to service.  His opinion in this regard is not competent, given the complexity of the medical question involved, to include the etiology of his headache disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (recognizing that orthopedic ACL tear is too medically complex for lay evidence to competent to diagnose); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (stating that lay persons not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  As such, the Veteran's opinion carries no weight as to etiology.  

As detailed hereinabove, based on the Veteran's lay assertions, complaints and treatment, and current diagnosis of record, a medical opinion was sought which returned with a negative conclusion and supporting rationale.  The Board finds that the competent medical opinion from a person with specialized training and experience outweighs the lay contentions of the Veteran, especially in the case of a complex disorder such as headaches.  As detailed, the August 2017 examiner found no relationship between his headaches and service.  Given the depth of the examination report and the fact that the opinion was based on a review of the applicable record and consideration of the pertinent facts and medical history of the Veteran, the Board finds such opinion is important evidence that weighs against a linkage to active service.  Based on the current state of record, to include the VA opinion of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current headache disability manifested in service or is due to active service.  There is no contrary competent opinion of record.

In conclusion, the most probative, competent evidence is against a link between his headaches and active service.  As the preponderance of the evidence is against the issue, reasonable doubt does not arise, and service connection is denied.  See 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Equilibrium disorder

The Veteran has asserted that he experiences dizziness and loss of balance due to his noise exposure in service, and due to his service-connected bilateral hearing loss and tinnitus.  01/24/2017 Hearing Transcript at 12-13; 06/28/2013 VA 21-4138 Statement in Support of Claim.

Initially, the Board notes that service treatment records do not reflect any complaints or treatment related to dizziness or loss of balance, nor a diagnosed equilibrium/vestibular disorder. 

In September 2011, the Veteran underwent a VA vestibular examination; it does not appear that a vestibular/equilibrium condition was diagnosed.  09/28/2011 VA Examination.

An October 2011 VA treatment record reflects complaints of dizziness and occluding cerumen in the left canal.  02/06/2017 CAPRI at 363.  He was treated for vertigo and disequilibrium in March and April 2012.  Id. at 340-45.  

An October 2017 VA examination reflects that benign paroxysmal positional vertigo diagnosed in approximately 2011.  As such, the competent evidence of record establishes a current disability.

At the 2017 VA examination, the Veteran reported that he gets ear wax in his ears frequently and uses ear drops to clear them.  He gets room spinning sensation once in awhile.  Motrin helps relieve his symptoms of vertigo.  The examiner referenced a January 2012 documentation of cerumen impaction and vertigo with clinical history of BPPV and an ENG test was done for equilibrium which was normal.  
An MRI of the brain was negative.  The examiner opined that his vertigo is less likely than not related to nor aggravated by his bilateral hearing loss or tinnitus.  The examiner noted that the Veteran's vague history of vertigo that gets better with Motrin, as per review of ENT and neurology notes in the medical records, per review of up to date medical literature.  In an addendum opinion, the examiner opined that his vertigo by history (claimed as equilibrium disorder) is less likely related to service nor aggravated by his service-connected bilateral hearing loss or tinnitus.  The rationale provided was the same as above.  

After review of the medical records, C&P medical exams and opinions, and lay statements, an August 2017 VA examiner opined that his equilibrium disorder was less likely related to military service and to a service-connected disability.  The examiner found no connection between active service and his equilibrium disorder and his bilateral hearing loss/tinnitus.  Moreover, service treatment records do not reflect any complaints or treatment for this condition, and it was not diagnosed until 2011, thus many years after separation from service.  

The Board has given consideration to the Veteran's assertions, in-service and post-service treatment records, and the competent medical opinion of record.  After a consideration of the totality of the evidence, the Board finds that the probative, competent evidence weighs against a finding that his claimed equilibrium disorder is due to active service or due to a service-connected disability.  In this regard, the record does not reflect that the Veteran has the requisite medical expertise to find that his current equilibrium disorder is due to service or due to a service-connected disability.  His opinion in this regard is not competent, given the complexity of the medical question involved, to include the etiology of his equilibrium disorder and the functioning of the inner ear.  See Kahana, 24 Vet. App. at 438; Jandreau, 
492 F.3d at 1377; Woehlaert, 21 Vet. App. at 462.  As such, the Veteran's opinion carries no weight as to etiology.  

As detailed hereinabove, based on the Veteran's lay assertions, complaints and treatment, and current diagnosis of record, a medical opinion was sought which returned with a negative conclusion and supporting rationale.  The Board finds that the competent medical opinion from a person with specialized training and experience outweighs the lay contentions of the Veteran, especially in the case of a complex disorder such as an equilibrium disorder.  As detailed, the August 2017 examiner found no relationship between his equilibrium disorder and active service and a service-connected disability.  Given the depth of the examination report and the fact that the opinion was based on a review of the applicable record and consideration of the pertinent facts and medical history of the Veteran, the Board finds such opinion is important evidence that weighs against a linkage to a service-connected disability.  Based on the current state of record, to include the VA opinion of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current equilibrium disorder is due to active service and due to or aggravated by a service-connected disability.  There is no contrary competent opinion of record.  

In conclusion, the most probative, competent evidence is against a link between his equilibrium disorder and active service and his service-connected disability.  As the preponderance of the evidence is against the issue, reasonable doubt does not arise, and service connection is denied.  See 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Lumbar spine disability with associated radiculopathy & cervical spine disability

Service treatment records do not reflect any complaints or treatment related to the lumbar or cervical spine.  08/10/2011 STR-Medical.  June 1982 and July 1999 Reports of Medical History reflects that the Veteran checked the 'No' box for 'recurrent back pain.'  Id. at 18, 25.  A July 1999 Applicant Medical Prescreening Form reflects that he checked the 'No' box for 'back trouble.'  Id. at 5.  A July 1999 Report of Medical Examination for National Guard service reflects that his "spine, other musculoskeletal" was clinically evaluated as normal.  Id. at 20.  

In May 2012, the Veteran underwent a VA examination pertaining to the cervical spine.  The report reflects a diagnosis of cervical sprain with a date of diagnosis in 2012.  In April 2013, the Veteran underwent a VA examination pertaining to the lumbar spine.  The report reflects a diagnosis of degenerative disc disease with a date of diagnosis in 2012.  Thus, the competent evidence establishes current disabilities of the cervical and lumbar spine.

Regarding nexus, the examiners separately opined that the Veteran's cervical sprain and degenerative disc disease, lumbar spine, were not due to service as there was no documentation of chronic low back or neck condition in the Veteran's service medical record or in civilian medical records immediately after he came out of service.  Such opinions, however, do not appear to take into consideration the Veteran's lay contentions that he injured his back and neck during parachute jumps but did not seek medical treatment.  See 01/24/2017 Hearing Transcript at 3-8; 04/24/2012 & 03/03/2013 VA 21-4138 Statement in Support of Claim.  Thus, in 2017, the Board sought an addendum opinion.   

After review of the medical records, C&P medical exams and opinions, and lay statements and buddy statements, an August 2017 VA examiner opined that his cervical spine and lumbar spine disabilities were less likely related to military service.  The examiner noted that the February 1979 separation exam reflects no documentation of any neck or back pains.  Physical exams through military after service dated in July 1982 and July 1999 reflects normal spine.  Medical records dated in May 2012 reflect documented complaints of neck pain since 10 years prior (2002 approximately) which is many years after the service and was diagnosed with musculoskeletal neck pain without radiation to arms.  An August 2012 neurology note documented low back pain since 20 years prior (1992 approximately) which is many years after the service.  A September 2012 MRI of the lumbar spine is many years after service documenting discs that are normally hydrated without protrusions and only Grade 1 spondylolisthesis.  

After review of the medical records, C&P medical exams and opinions, and lay statements, an August 2017 VA examiner opined that his cervical spine and lumbar spine disabilities were less likely related to military service.  Such opinion was proffered subsequent to May 2012 and April 2013 opinions that also proffered negative opinions.  The August 2017 examiner noted that there was no documentation of back and neck problems in service treatment records.  Additionally, as a factor in formulating the opinion, the VA physician pointed to 1979 separation examination as affirmative, contemporaneous evidence that the Veteran did not have neck or low back problems upon separation from active service.  The examiner added that his conditions were diagnosed many years after separation from service and cited diagnostic testing in support of the opinion.  As noted below, the Board finds these factors make this opinion probative and lend weight to it. 

The Board has given consideration to the Veteran's assertions, in-service and post-service treatment records, and the competent medical opinions of record.  After a consideration of the totality of the evidence, the Board finds that the probative, competent evidence weighs against a finding that his lumbar and cervical spine disabilities are due to active service.  In this regard, the record does not reflect that the Veteran has the requisite medical expertise to find that his current lumbar spine and cervical spine disabilities are due to service.  His opinion in this regard is not competent, given the complexity of the medical question involved, to include the etiology of his lumbar and cervical spine disabilities.  See Kahana, 24 Vet. App. at 438; Jandreau, 492 F.3d at 1377; Woehlaert, 21 Vet. App. at 462.  As such, the Veteran's opinion carries no weight as to etiology.  

As detailed hereinabove, based on the Veteran's lay assertions, complaints and treatment, and current diagnoses of record, a medical opinion was sought which returned with a negative conclusion and supporting rationale.  The Board finds that the competent medical opinion - the August 2017 examiner - from a person with specialized training and experience outweighs the lay contentions of the Veteran, especially in the case of a complex disorder such as disabilities of the lumbar spine and cervical spine.  As detailed, the August 2017 examiner found no relationship between these disabilities and service.  Given the depth of the 2017 examination report and the fact that the opinion was based on a review of the applicable record and consideration of the pertinent facts and medical history of the Veteran, the Board finds such opinion is important evidence that weighs heavily against a linkage to active service.  Based on the current state of record, to include the August 2017 VA opinion of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current lumbar and cervical spine disabilities manifested in service or are due to active service.  Likewise, the May 2012 and April 2013 proffered negative etiological opinions, albeit incomplete.  The Board places some limited probative value and weight on these examination reports.  
See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (noting that medical reports must be read as a whole and in the context of the evidence of record).  There is no contrary competent opinion of record with regard to either issue.

The Board notes that arthritis of the spine is a chronic disease subject to special presumptive provisions under 38 C.F.R. §§ 3.307, 3.309; however, such was not manifested within the first post-service year and thus such provisions are inapplicable here.  The evidence of record does not support a finding that arthritis affecting the lumbar spine and cervical spine was shown within a year of separation from service.  As a chronic disease under 38 C.F.R. § 3.309(a), credible evidence of continuity of symptomatology could enable a grant of service connection even in the absence of favorable nexus evidence.  See Walker, 708 F.3d at 1336-38.  The evidence, however, weighs against a finding of continuity of symptomatology and an award of service connection solely on this basis is not appropriate here.  
See, e.g., 1979 Report of Medical examination upon separation.

In conclusion, the most probative, competent evidence is against a link between his lumbar and cervical spine disabilities and active service.  As the preponderance of the evidence is against the issues, reasonable doubt does not arise, and service connection is denied for these claimed disabilities.  See 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

As service connection has not been established for lumbar and cervical spine disabilities, there is no basis for granting service connection for radiculopathy of the right and lower extremities.  38 C.F.R. § 3.310.  The competent medical evidence attributes this to his lumbar spine disability.  See, e.g., 04/17/2013VA examination report.

Increased rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from "I" for essentially normal acuity, through "XI" for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  A 10 percent disability rating is warranted where hearing in the better ear is I, and hearing in the poorer ear is X to XI; or where hearing in the better ear is II, and hearing in the poorer ear is V to XI; or where hearing in the better ear is III, and hearing in the poorer ear is IV to VI..  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In this case, the Veteran has been assigned a noncompensable evaluation throughout the rating period on appeal.  The Board finds no basis for an award of a higher rating, as discussed below.  VA received the Veteran's claim for an increased rating in November 2013.

In April 2014, the Veteran underwent a VA audiological evaluation but valid data was not obtained.  The examiner stated that he was unable to obtain valid reliable threshold data, as admitted thresholds were at least 20-30 decibels above speech threshold.  Additionally, the examiner added that there was no apparent physical or language barrier to obtaining the Veteran's full cooperation.  04/18/2014 CAPRI.  


In August 2017, the Veteran underwent a VA audiological evaluation.  Pure-tone thresholds for the ears were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
25
30
60
60
LEFT
25
35
60
65

The pure tone average in the right ear was 44 decibels and 46 decibels in the left ear.  Speech recognition scores were 96 percent in both ears.  Such findings translate to level I hearing in both ears.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 (zero) percent disability rating.  

The Board acknowledges the Veteran's statements and testimony regarding his hearing loss.  The rating criteria are intended to compensate for the impairment resulting from the hearing loss disability.  38 C.F.R. §§ 4.1, 4.85.  However, the pertinent and objective evidence of hearing impairment does not approximate the criteria for a compensable disability rating.  Lendenmann, 3 Vet. App. at 349 (noting that when VA assigns a schedular disability rating to a veteran's hearing loss, it generally is required by law to base its decision entirely on audiometric testing results); 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  

Applying the audiologic test results most favorable to the Veteran to the regulatory criteria, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a compensable disability rating for bilateral hearing loss disability.  Thus, there is no reasonable doubt to be resolved.  

The United States Court of Appeals for Veterans Claims (Court) recently discussed extraschedular consideration in the context of bilateral hearing loss:

[T]he Court holds that the [schedular] rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure.  Thus, when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria.  However, as the rating criteria do not otherwise discuss, let alone account for, other functional effects, such as dizziness, vertigo, ear pain, etc., the Court cannot conclude that the rating schedule, on its face, contemplates effects other than difficulty hearing or understanding speech.

Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (emphasis added).  The Court further noted that "a hearing loss claimant could provide evidence of numerous symptoms, including-for purposes of example only-ear pain, dizziness, recurrent loss of balance, or social isolation due to difficulties communicating, and the Board would be required to explain whether the rating criteria contemplate those functional effects."  Id. at 371.

In the decision here on appeal, the Board notes that the 2017 VA examination report reflects that his hearing loss would not be a barrier to a wide range of employment settings, albeit with trouble working well in very noisy environments, environments which require him to use non face-to-face communication equipment, or in jobs which require a great deal of attention to high pitched sounds.  While acknowledging the functional effects and limitations associated with his hearing loss, in consideration of Doucette, the Board finds that the schedular rating contemplates the effects of the Veteran's service-connected bilateral hearing loss as they are related to functional effects of decreased hearing and difficulty understanding speech in noisy environments.  Regarding the Veteran's equilibrium problems, as discussed above, the Board finds in this decision that such are not related to his active service or caused or aggravated by his service-connected hearing loss or tinnitus.  As such, the equilibrium-related symptoms are not for consideration.

In summary, for the reasons and bases expressed above, the Board has concluded that a compensable rating is not warranted for bilateral hearing loss and the benefit of the doubt is not applicable.  Accordingly, the benefit sought on appeal is denied.

ORDER

Service connection for headaches is denied.

Service connection for an equilibrium disorder is denied.

Service connection for a cervical spine disability is denied.

Service connection for a lumbar spine disability is denied.

Service connection for radiculopathy of the left and right lower extremities is denied.

A compensable rating for bilateral hearing loss is denied.


REMAND

Acquired psychiatric disability

In July 2017, the issue of entitlement to service connection for an acquired psychiatric disability was remanded for additional development.  The Board noted that the Veteran was asserting that he has an acquired psychiatric disability due to stress in service associated with taking orders.  01/24/2017 Hearing Transcript at 25.  Moreover, reference was made to an October 2012 treatment record which reflected diagnoses of anxiety disorder not otherwise specified, rule out generalized anxiety disorder, and depressive disorder not otherwise specified.  02/06/2017 CAPRI at 235.  A November 2012 treatment record reflects a diagnosis of dysthymia.  Id. at 229.

In August 2017, the Veteran underwent a VA examination.  The examiner found that the Veteran does not meet the DSM-V criteria for a mental disorder, thus no medical opinion was rendered.  

The Board is cognizant of McLain v. Nicholson, 21 Vet. App. 319 (2007), in which the Court held that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  Thus, while the 2017 VA examiner found no mental disorder, mental health diagnoses are reflected in the record.  An opinion must be sought in which the examiner accounts for the diagnoses contained in treatment records.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination with an examiner with appropriate expertise to determine the nature and etiology of his claimed acquired psychiatric disability.  The virtual folder should be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner is asked to respond to the following:

a)  Please identify all psychiatric disabilities.

Even if a psychiatric diagnosis is not rendered, consideration should be given to the current diagnoses of record, to include the October 2012 treatment record reflecting diagnoses of anxiety disorder not otherwise specified, rule out generalized anxiety disorder, and depressive disorder not otherwise specified and the November 2012 treatment record reflecting a diagnosis of dysthymia.  

b)  Whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that an acquired psychiatric disability manifested during active service or is otherwise due to active service.  To reiterate, if no current mental disorder is diagnosed, the mental health clinician must provide an etiological opinion on the 2012 diagnosis of anxiety disorder and dysthymia.

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

2.  After completion of the above, review the expanded record and readjudicate the acquired psychiatric disability service connection issue.  If the benefit sought is not granted in full, the Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


